DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 22-25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims incorporate a guidewire for the optical fiber to be embedded into.  The prior art applicable to the original claims would not likely be applicable to the newly submitted claims.  The search would require the examiner to employ different search queries.  Additionally the search may require use of different electronic resources/databases.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on February 22, 2021.
Applicant’s amendment to the abstract and the specification regarding the specification objection has been considered and is persuasive, therefore the specification objection has been withdrawn.
Applicant’s amendments to the drawings and the amendment to the specification to include references characters 21 and 22 regarding the drawing objections has been considered and is persuasive, therefore the drawing objection has been withdrawn.

Applicant’s amendments to claims 1-15 have been considered and are not persuasive therefore the 35 USC § 103 rejections have been maintained.
Applicant’s amendments to submit new claims 21-25, Claim 21 has been rejected however claims 22-25 have been restricted as stated above.
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/EP2017/053023, filed February 10, 2017 and Provisional application 62/308,243, filed
March 15, 2016 are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 8, 2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US20100305503A1) and further in view of Gutierrez et al. (WO2011141830A1).
Regarding Claim 1, Fang et al. hereinafter Fang discloses an optically guided feeding tube system (abstract), comprising:
a feeding tube (Fig. 5 - 130) including a feeding lumen (Fig.7 – 264) for channeling a fluid flow from a proximal end of the feeding tube to a distal end of the feeding tube (Para [0023] – “Finally, once the placement of the distal end is confirmed, the feeding tube may be used to deliver a feeding solution and any medication necessary to the patient.”, therefore channeling fluid flow from the proximal end to the confirmed distal end);

wherein the feeding tube and the optical system are integrable to configure an optically guided feeding tube (Fig.2B, Para [0077]) extending between the proximal end of the feeding tube and a distal end of the optical system (Fig. 7);
and wherein the sensing data is further informative of the location of the optically guided feeding tube system (Para [0064] – “Components of the system, namely the optical system and the steering system, may be all integrated into the feeding tube so as to enable directed placement of the feeding tube, confirmation of placement of the feeding tube and to enable repositioning of the distal end of the tube if necessary”, therefore the image sensing data provides information informative of location to enable directed placement).
Conversely Fang does not teach the optical system of the feeding tube comprising an optical shape sensing (OSS) sensor, an OSS sensor for generating sensing data informative of a shape reconstruction of at least a segment of the OSS sensor, sensing data is further informative of a shape of at least a segment of the OSS feeding tube
However Gutierrez et al. hereinafter Gutierrez discloses the optical system of the feeding tube comprising an optical shape sensing (OSS) sensor (Abstract – optical sensor array that may be adjoined to a medical device where the optical sensing array senses a change in shape, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope or other medical device percutaneously through a small incision in the skin or through a natural cavity or orifice (e.g., a nose or a mouth)”, therefore the medical device can be a feeding tube)

sensing data is further informative of a shape of at least a segment of the OSS feeding tube (Pg.2 Para. 1 – “The shape sensing ability of optical fiber is accomplished by measuring a three- dimensional ("3D") deformation at each sensed location along the length of the optical fiber”)
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 2, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 1.
Fang further discloses a positioning guide integrated with the optical system (Para [0117] – “The optical system includes a lens 346 and a plurality of optical fibers 348 surrounded by an outer wall or coating 352.” the outer wall surrounding the optical fibers is interpreted as the positioning guide which was known in the art according to applicants admission (“FORS sensor 40 may be integrated into a 
wherein the optical system and the positioning guide are at least partially insertable into the feeding lumen (Para [0120] – “With the optical system 338 withdrawn, the lumen 342 can then be used for introducing feeding solution and/or medicated solution to the patient... If further viewing of the gastrointestinal tract is desired, the optical system 338 can be reinserted. Typically this will be done after flushing the feeding lumen 342 to clear out any feeding solution which may cloud the lens.” Therefore it is interpreted the optical system is inserted into the feeding lumen);
wherein at least one of: the feeding tube further including a proximal optical system lock operable to fix an insertion of the optical system and the positioning guide within the feeding lumen (Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”  therefore it is interpreted the optical system and positioning guide are locked in place at the proximal end when the control unit is attached to the proximal end); and the positioning guide (50) including a distal optical system (40) lock operable to fix an insertion of the optical system (40) and the positioning guide (50) within the feeding lumen (Para [0110] – “injecting a bonding agent 308 to hold the distal end of the optical system 276 in place.”).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Gutierrez discloses the optical system being a OSS sensor (Abstract, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope or other medical device percutaneously through a small incision in the skin or through a natural cavity or orifice (e.g., a nose or a mouth)”, therefore the medical device can be a feeding tube.)
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.

Regarding Claim 3, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 1.
Fang further discloses the feeding tube further includes a navigation lumen (Fig.7 – 272);
wherein the optical system is positionable within the navigation lumen (Fig.7 – optical system 276 is positioned within lumen 272).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Gutierrez discloses the optical system being an OSS sensor (Abstract, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope or other medical device percutaneously through a small incision in the skin or through a natural cavity or orifice (e.g., a nose or a mouth)”, therefore the medical device can be a feeding tube.)
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and 
Regarding Claim 4, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 1.
Fang further discloses a protective sleeve integrated with an exterior of the feeding tube (Fig.7 – 254), 
wherein the optical sensor is at least partially insertable into the protective sleeve (Fig.7, Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”, therefore it can also be inserted).
Conversely Fang does not disclose the optical system being an OSS sensor.
However Gutierrez discloses the optical system being an OSS sensor (Abstract, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope or other medical device percutaneously through a small incision in the skin or through a natural cavity or orifice (e.g., a nose or a mouth)”, therefore the medical device can be a feeding tube.)
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 6, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Fang does not teach a navigation controller operable, responsive to a generation of the sensing data by the OSS sensor, to control a tracking of the shape of the at least thesegment of the OSS feeding tube as positioned within an anatomical tract, 
wherein the tracking by the navigation controller of the shape of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
the navigation controller operable to control a display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract; and 
the navigation controller operable to control a determination of at least one metric associated with the OSS feeding tube as positioned within the anatomical tract.
However Gutierrez discloses a navigation controller (abstract) operable, responsive to a generation of the sensing data by the OSS sensor , to control a tracking of the shape of the at least the segment of the OSS feeding tube as positioned within an anatomical tract (Pg.12 – Pg.13 bridging paragraph – “optical fiber controller 45 executes a movement tracking of catheter 21 via optical fiber 34 in accordance with the state diagram of FIG. 5 or another shape reconstruction in accordance with the fiber segmentation technique of the present invention.”), 
wherein the tracking by the navigation controller of the shape of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
the navigation controller operable to control a display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract (Pg.5 Para. 1 – “Encoded optical signal 32 therefore facilitates a use of optical fiber 30 in visually displaying a position and orientation of medical device 20 within the defined space at any instantaneous time, and in visually displaying a movement tracking of medical device 20 within the defined space. For example, encoded optical signal 
the navigation controller operable to control a determination of at least one metric associated with the OSS feeding tube as positioned within the anatomical tract (Pg. 7-8 bridging paragraph “fiber segmenter 43 may utilize parameter(s) specifying (1) an initial sampling location of the anchor point along optical fiber 30, (2) if applicable, a time interval for updating the sampling location of the anchor point along optical fiber 30, (3) an initial length of the active fiber segment from the anchor point along optical fiber 30, (4) a time interval for updating the length of the active fiber segment based of a reconstruction speed specified by imaging system 50, and/or (5) if applicable, an initial sampling location of the tracking point along optical fiber 30”).
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 7, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claims 1 and 6.

a display of the of the shape of the at least the segment of the OSS feeding tube in space; 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube ; and 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient model registered with the OSS feeding tube.
However Gutierrez discloses the control by the navigation controller of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes (Pg.2 last paragraph – “One form of the present invention is an optical shape sensing system employing one or more flexible optical fibers and a optical fiber controller for use in imaging an anatomical region of a body”) at least one of: 
a display of the of the shape of the at least the segment of the OSS feeding tube in space (Pg.5 Para. 1 – “Encoded optical signal 32 therefore facilitates a use of optical fiber 30 in visually displaying a position and orientation of medical device 20 within the defined space at any instantaneous time”); 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube (Fig. 9); 
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for 
Regarding Claim 8, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claims 1 and 6.
Fang discloses a nasogastric feeding tube containing an optical system (abstract)
Conversely Fang does not teach the control by the navigation controller of the determination of the at least one metric associated with the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
a determination of an insertion length of the at least the segment the OSS feeding tube as positioned within the anatomical tract; 
a prediction of a correct placement of nasogastric the at least the segment the OSS feeding tube as positioned within the anatomical tract; 
and a measurement of physiologically-relevant parameters associated with the OSS sensor.
However Gutierrez discloses the control by the navigation controller of the determination of the at least one metric associated with the OSS feeding tube as positioned within the anatomical tract (Pg.3 Para.1 – “For implementing the segmentation technique of the present invention, the optical fiber controller segments the optical fiber into an anchor fiber segment and an active fiber segment relative to an anchor point having a sampling location within the defined space as designated by the optical fiber controller.”, Pg. 7-8 bridging paragraph – “fiber segmenter 43 may utilize parameter(s) specifying (1) an initial sampling location of the anchor point along optical fiber 30, (2) if applicable, a time interval for updating the sampling location of the anchor point along optical fiber 30, (3) an initial length of the active fiber segment from the anchor point along optical fiber 30, (4) a time interval for updating the length of the active fiber segment based of a reconstruction speed specified by imaging system 50, 
a determination of an insertion length of the at least the segment the OSS feeding tube as positioned within the anatomical tract (pg.10 Para.5 – “A parameter IACTIVE 47 specifies a length of active fiber segment 38 from anchor point 36 to distal endpoint 35d or to any point between anchor point 36 and distal endpoint 35d.”); 
a prediction of a correct placement of nasogastric the at least the segment the OSS feeding tube as positioned within the anatomical tract (Pg.12 Para. 3 – “In practice, the GUI may further allow for user-specified alarms (e.g., audible and/or visual cues) to be defined for indicating any deviation of shape reconstruction from user specific characteristics”, therefore there is a prediction for when the placement is correct by giving an alarm when the placement is incorrect); 
and a measurement of physiologically-relevant parameters associated with the OSS sensor.
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 9, Fang et al. hereinafter Fang discloses an optically guided feeding tube system (abstract), comprising:

an optical system (276) for generating sensing data informative of a position of at least a segment of the optical system (Para [0064] – “Components of the system, namely the optical system and the steering system, may be all integrated into the feeding tube so as to enable directed placement of the feeding tube, confirmation of placement of the feeding tube and to enable repositioning of the distal end of the tube if necessary.”);
wherein the feeding tube and the optical system are integrated (Abstract – “Specifically, an integrated feeding device including a tube operable to deliver a nutritional and/or medicinal substance to the gastrointestinal tract, an optical system including a light source, flexible optical fibers or a camera, and a lens, and a steering system is disclosed”) such that the sensing data is further informative of the location of the optically guided feeding tube system (Para [0064] – “Components of the system, namely the optical system and the steering system, may be all integrated into the feeding tube so as to enable directed placement of the feeding tube, confirmation of placement of the feeding tube and to enable repositioning of the distal end of the tube if necessary”, therefore the image sensing data provides information informative of location to enable directed placement).
Conversely Fang does not teach the optical system of the feeding tube comprising an OSS sensor, a OSS sensor for generating sensing data informative of a shape reconstruction of at least a segment of the OSS sensor, sensing data is further informative of a shape of at least a segment of the OSS feeding tube derived from the integration of the feeding tube and the at least the segment of the OSS sensor.

an OSS sensor for generating sensing data informative of a shape reconstruction of at least a segment of the OSS sensor (Abstract– “generating encoded optical signal (32) indicative of a change in a shape of the optical fiber (30) responsive to movement of the medical device (20) within a defined space. The optical fiber controller (40) utilizes the encoded optical signal (32) for reconstructing a portion or an entirety of a shape of the optical fiber (30).”)
sensing data is further informative of a shape of at least a segment of the OSS feeding tube (Pg.2 Para. 1 – “The shape sensing ability of optical fiber is accomplished by measuring a three- dimensional ("3D") deformation at each sensed location along the length of the optical fiber”) derived from the integration of the feeding tube and the at least the segment of the OSS sensor (Abstract – optical sensor array that may be adjoined to a medical device where the optical sensing array senses a change in shape, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope or other medical device percutaneously through a small incision in the skin or through a natural cavity or orifice (e.g., a nose or a mouth)”, therefore the medical device can be a feeding tube, Fig. 6  shows the tube with the optical shape sensing fiber being placed in the body).
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez 
Regarding Claim 10, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 9.
Fang further discloses a positioning guide integrated with the optical system (Para [0117] – “The optical system includes a lens 346 and a plurality of optical fibers 348 surrounded by an outer wall or coating 352.” the outer wall surrounding the optical fibers is interpreted as the positioning guide was known in the art according to applicants admission (“FORS sensor 40 may be integrated into a positioning guide 50 via an embedding into a guide wire or a stylet as known in the art or permanently encircled by a protective sleeve as known in the art.”);
wherein the optical system and the positioning guide are at least partially inserted into the feeding lumen (Para [0120] – “With the optical system 338 withdrawn, the lumen 342 can then be used for introducing feeding solution and/or medicated solution to the patient... If further viewing of the gastrointestinal tract is desired, the optical system 338 can be reinserted. Typically this will be done after flushing the feeding lumen 342 to clear out any feeding solution which may cloud the lens.” Therefore it is interpreted the optical system is inserted into the feeding lumen;
wherein at least one of: the feeding tube further including a proximal optical system lock fixing the insertion of the optical system and the positioning guide within the feeding lumen (Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”  therefore it is interpreted the optical system and positioning guide are locked in place at the proximal end when the control unit is attached to the proximal end); and 
Conversely Fang does not disclose the optical system being a OSS sensor.
However Gutierrez discloses the optical system being a OSS sensor (Abstract, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope or other medical device percutaneously through a small incision in the skin or through a natural cavity or orifice (e.g., a nose or a mouth)”, therefore the medical device can be a feeding tube.)
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 11, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 9.
Fang further discloses the feeding tube further includes a navigation lumen (Fig.7 – 272);
wherein the optical system is positionable within the navigation lumen (Fig.7 – optical system 276 is positioned within lumen 272).
Conversely Fang does not disclose the optical system being a OSS sensor.

Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gurierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 12, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 9.
Fang further discloses a protective sleeve integrated with an exterior of the feeding tube (Fig.7 – 254), 
wherein the optical sensor is at least partially insertable into the protective sleeve (Fig.7, Para [0120] – “Once the feeding tube 330 is in place and optically confirmed, the control unit 160 can be detached and the optical system 338 can be withdrawn”, therefore it can also be inserted).
Conversely Fang does not disclose the optical system being a OSS sensor.
However Gutierrez discloses the optical system being a OSS sensor (Abstract, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope 
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 13, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 9.
Conversely Fang does not teach a navigation controller operable, responsive to a generation of the sensing data by the OSS sensor, to control a tracking of the shape of the at least segment of the OSS feeding tube as positioned within an anatomical tract, 
wherein a tracking by the navigation controller of the shape of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
the navigation controller operable to control a display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract; and 
the navigation controller operable to control a determination of at least one metric associated with the OSS feeding tube as positioned within the anatomical tract.
However Gutierrez discloses a navigation controller (abstract) operable, responsive to a generation of the sensing data by the OSS sensor , to control a tracking of the shape of the at least 
wherein a tracking by the navigation controller of the shape of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
the navigation controller operable to control a display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract (Pg.5 Para. 1 – “Encoded optical signal 32 therefore facilitates a use of optical fiber 30 in visually displaying a position and orientation of medical device 20 within the defined space at any instantaneous time, and in visually displaying a movement tracking of medical device 20 within the defined space. For example, encoded optical signal 32 will indicate the shape of optical fiber 30 at any instantaneous shape sampling of optical fiber 30 for visually displaying a position and an orientation of a catheter or an endoscope within a patient during a medical procedure”); and 
the navigation controller operable to control a determination of at least one metric associated with the OSS feeding tube as positioned within the anatomical tract (Pg. 7-8 bridging paragraph “fiber segmenter 43 may utilize parameter(s) specifying (1) an initial sampling location of the anchor point along optical fiber 30, (2) if applicable, a time interval for updating the sampling location of the anchor point along optical fiber 30, (3) an initial length of the active fiber segment from the anchor point along optical fiber 30, (4) a time interval for updating the length of the active fiber segment based of a reconstruction speed specified by imaging system 50, and/or (5) if applicable, an initial sampling location of the tracking point along optical fiber 30”).
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.

Regarding Claim 14, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claims 9 and 13.
Conversely Fang does not teach the control by the navigation controller of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
a display of the of the shape of the at least the segment of the OSS feeding tube in space; 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube ; and 
a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient model registered with the OSS feeding tube.
However Gutierrez discloses the control by the navigation controller of the display of the shape of the at least the segment of the OSS feeding tube as positioned within the anatomical tract includes (Pg.2 last paragraph – “One form of the present invention is an optical shape sensing system employing one or more flexible optical fibers and a optical fiber controller for use in imaging an anatomical region of a body”) at least one of: 

a display of the shape of the at least the segment of the OSS feeding tube as an overlay on a patient image registered with the OSS feeding tube (Fig. 9); 
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Regarding Claim 15, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claims 9 and 13.
Conversely Fang does not teach the control by the navigation controller of the determination of the at least one metric associated with the OSS feeding tube as positioned within the anatomical tract includes at least one of: 
a determination of an insertion length of the at least the segment the OSS feeding tube as positioned within the anatomical tract; 
a prediction of a correct placement of nasogastric the at least the segment the OSS feeding tube as positioned within the anatomical tract; 
and a measurement of physiologically-relevant parameters associated with OSS sensor.

a determination of an insertion length of the at least the segment the OSS feeding tube as positioned within the anatomical tract (pg.10 Para.5 – “A parameter IACTIVE 47 specifies a length of active fiber segment 38 from anchor point 36 to distal endpoint 35d or to any point between anchor point 36 and distal endpoint 35d.”); 
a prediction of a correct placement of nasogastric the at least the segment the OSS feeding tube as positioned within the anatomical tract (Pg.12 Para. 3 – “In practice, the GUI may further allow for user-specified alarms (e.g., audible and/or visual cues) to be defined for indicating any deviation of shape reconstruction from user specific characteristics”, therefore there is a prediction for when the placement is correct by giving an alarm when the placement is incorrect); 
and a measurement of physiologically-relevant parameters associated with OSS sensor.
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.

Regarding Claim 21, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claims 9 and 13.
Conversely Fang does not teach wherein the navigation controller is further operable, responsive to the generation of the sensing data by the OSS sensor, to perform a prediction of a position of the feeding tube using curvature along the shape of the at least the segment of the feeding tube derived from the integration of the feeding tube and the at least the segment of the OSS sensor.
However Gutierrez discloses wherein the navigation controller (abstract - a optical fiber controller (40)) is further operable, responsive to the generation of the sensing data by the OSS sensor, to perform a prediction of a position of the feeding tube using curvature along the shape of the at least the segment of the feeding tube derived from the integration of the feeding tube and the at least the segment of the OSS sensor (Abstract – optical sensor array that may be adjoined to a medical device where the optical sensing array senses a change in shape, Pg.1 Para. 2 – “Minimally invasive medical procedures are performed by inserting a needle, catheter, tube, endoscope or other medical device percutaneously through a small incision in the skin or through a natural cavity or orifice (e.g., a nose or a mouth)”, therefore the medical device can be a feeding tube, Pg. 11 lines 7-9, “In alternative embodiments of automatic mode 81 , any other combination of three parameters among parameters 45-48 may be defined with the undefined parameter being determined based on the three defined 
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the shape sensing optical fiber of Gutierrez in place of the optical fiber in the feeding tube of Fang to achieve the same results. One would have motivation to combine because “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have the ability to track the entire tube portion that is within the body.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US20100305503A1) and Gutierrez et al. (WO2011141830A1) and further in view of Vazales et al. (US20150343182A1).
Regarding Claim 5, Fang and Gutierrez disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Fang does not teach a protective sleeve, wherein the feeding tube and the OSS sensor are at least partially insertable into the protective sleeve.

Fang and Vazales are both analogous arts considering they are both in the field of optical sensing through optical fibers to determine position of a medical device.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the protective sleeve of Vazales to achieve the same results. One would have motivation to combine because “the sheath of the closed suction system 4105 prevents direct hand or clean glove contact with the distal airway cleaning device 4110, and improves protection of healthcare workers and the environment from contamination by potentially infectious secretions and debris” (Para [0137]).  
Conversely Fang and Vazales do not disclose the visualization device being a OSS sensor.
However Gutierrez discloses the visualization device being a OSS sensor (Abstract)
Fang and Gutierrez are both analogous arts considering they are both in the field of optical sensing through optical fibers for the placement of a medical device.
.
Response to Arguments
Applicant’s arguments, see page 12 filed February 22, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1 has been fully considered and is not persuasive. 
Applicant argues that proposed combination of Fang and Gutierrez is improper in that there is no reasonable expectation of success in doing so.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gutierrez discloses “the optical fiber controller processes the encoded optical signal for reconstructing a portion of or an entire shape of the optical fiber between the proximal endpoint and the distal endpoint” (Pg.3 Para. 2).  Therefore one would have motivation to combine to have the ability to track the entire tube portion that is within the body opposed to just the distal end of the feeding tube of Fang.

Applicant argues that Fang teaches away from substituting the shape sensing optical fiber taught by Guiterrez for the imaging optical fiber taught by Fang.  Applicant argues that Fang teaches feeding tube placement without the use of x-ray/fluoroscopy and in comparison Gutierrez relies on an imaging system such as x-ray. However Gutierrez also discloses imaging modalities such as ultrasound and MRI.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant further states that Fang enables positioning of the feeding tube without the imaging systems used in Gutierrez. However claim 1 does not claim the placement of the feeding tube or the imaging of the feeding tube.  Additionally Gutierrez was merely relied on to teach the OSS sensor and the sensing data from the sensor.  Further, as clearly noted in the MPEP 2145 “Office personnel should consider declarations from those skilled in the art praising the claimed invention and opining that the art teaches away from the invention”, however there were no declarations provided for office personnel to consider.
Applicant’s arguments, see page 13 filed February 22, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 1 has been fully considered and is not persuasive. Applicant argues that the combination of Gutierrez and Rao et al. does not satisfy the requirements of 35 USC § 103 as set forth in MPEP § 2143.01(VI).  However Rao et al. was not cited as prior art in the non-final office action therefore argument is moot and the rejection to Claim 1 has been maintained.
Conclusion

US 20120323089 A1 – Feer et al. discloses a feeding tube which measures physiologically-relevant parameters such as body temperature, heart rate, and respiration

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.C.L./Examiner, Art Unit 3793       

  /SERKAN AKAR/  Primary Examiner, Art Unit 3793